PROMISSORY NOTE



1.   DEFINED TERMS. As used in this Promissory Note, the following terms shall
have the following meanings:



  1.1   Borrower: G&E HC REIT II POCATELLO MOB, LLC, a Delaware limited
liability company, its successors and assigns.



  1.2   Lender: Sun Life Assurance Company of Canada, a Canadian corporation,
together with other holders from time to time of this Note.

            1.3.    
Guarantor:Grubb & Ellis Healthcare REIT II, Inc., a Maryland corporation
  1.4    
Principal Sum: $8,000,000.00
  1.5    
Monthly Payment: $54,645.96
  1.6    
Date of Disbursement: __________________
  1.7    
Interest Rate: 6.0% per annum.
  1.8    
Default Rate: the Interest Rate plus five percent (5%) per annum.
  1.9    
Maturity Date: October 1, 2020
  1.10    
Amortization Period: Twenty two (22) years from the Interest Only Payment Date.



  1.11   Interest Only Payment Date: October 1, 2010, being the first day of the
first month after the Date of Disbursement.



  1.12   First Payment Date: November 1, 2010, being the first day of the second
month after the Date of Disbursement.



  1.13   Lender’s Payment Address: c/o WESTCAP CORP., 18012 Sky Park Circle,
Suite 100, Irvine, CA 92614



  1.14   Permitted Prepayment Period: the period commencing on October 1, 2012,
and ending on the Maturity Date, subject to and in accordance with the
provisions of Paragraphs 9 and 10 of this Note.



  1.15   Mortgage: a Leasehold Deed of Trust, Security Agreement and Fixture
Filing of even date with this Note from Borrower to, or for the benefit of,
Lender, which secures Borrower’s obligations hereunder, and which covers
property in the County of Bannock, State of Idaho, and all modifications or
amendments thereto or extensions thereof.



  1.16   Loan Documents, Insurance Proceeds, Laws, Taking Proceeds, Secured
Debt, Property, and Event of Default: shall have the same meanings as in the
Mortgage.



2.   DEBT. For value received, Borrower promises to pay to the order of Lender,
the Principal Sum with interest on unpaid principal from the Date of
Disbursement at the Interest Rate. Interest shall be calculated on a 360-day
year of twelve 30-day months.



3.   PAYMENTS. Borrower shall pay the Monthly Payment to Lender commencing on
the First Payment Date and continuing on each monthly anniversary thereof until
the Maturity Date. If a payment date is a non-business day, the Monthly Payment
shall be due on the next business day. On the Interest Only Payment Date,
Borrower shall pay the interest then due and accrued from the Date of
Disbursement.

On the Maturity Date, Borrower shall pay to Lender the entire then unpaid
balance of principal and interest. Lender shall have no obligation, express or
implied, to refinance the “balloon payment” then due.

All payments shall be made in lawful money of the United States of America, in
immediately available funds, at Lender’s Payment Address, or at such other place
as Lender may from time to time designate in writing.



4.   LATE CHARGE AND ADDITIONAL INTEREST. Borrower recognizes that if it does
not make the Monthly Payments when due, Lender will incur additional
administrative expenses in servicing the loan, will lose the use of the money
due and will be frustrated in meeting its other financial and loan commitments.
Lender and Borrower acknowledge that different methods could be used to
calculate Lender’s actual damages if the Monthly Payment is not made when due.
To avoid disputes over which method shall apply, Borrower agrees that a late
charge equal to four percent (4%) of each Monthly Payment which is not made when
due is a reasonable method for calculating said damages. Borrower shall pay such
late charge to Lender immediately after the due date for each Monthly Payment
which is not made when due. The payment of such late charge shall not affect
Lender’s other rights and remedies under this Note and the other Loan Documents.

All expenditures by Lender pursuant to the Loan Documents, other than advances
of the Principal Sum, which are not reimbursed by Borrower immediately upon
demand; all amounts remaining due and unpaid after the Maturity Date; and the
unpaid Principal Sum after an Event of Default (including late charges) shall
bear interest at the Default Rate until such amounts are paid to Lender. Such
payments shall be in addition to the late charge described above.



5.   APPLICATION OF PAYMENTS. Unless Lender elects otherwise, all sums received
by Lender in payment hereunder shall be applied first to late charges, costs of
collection or enforcement, all expenditures made by Lender pursuant to the Loan
Documents, and any other similar amounts due, if any, under this Note and the
other Loan Documents, then to amounts due pursuant to Paragraph 10 of this Note,
then to interest which is due and payable under this Note and the remainder to
principal due and payable under this Note. If an Event of Default has occurred
and is continuing, such payments may be applied to sums due hereunder or under
the other Loan Documents in any order and combination that Lender may, in its
sole discretion, determine.



6.   WAIVERS. Except for any notice requirements expressly set forth in the Loan
Documents, Borrower waives presentment for payment, demand, notice of
nonpayment, notice of intention to accelerate the maturity of this Note,
diligence in collection, commencement of suit against any obligor, notice of
protest, and protest of this Note and all other notices in connection with the
delivery, acceptance, performance, default or enforcement of the payment of this
Note, before or after maturity of this Note, with or without notice to Borrower,
and agrees that Borrower’s liability shall not be in any manner affected by any
indulgence, extension of time, renewal, waiver or modification granted or
consented to by Lender. Borrower consents to any and all extensions of time,
renewals, waivers or modifications that may be granted by Lender with respect to
the payment or other provisions of this Note, and to any substitution, exchange
or release of the collateral for this Note, or any part thereof, with or without
substitution of said collateral, and agrees to the addition or release of any
guarantor, all whether primarily or secondarily liable, before or after maturity
of this Note, with or without notice to Borrower, and without affecting
Borrower’s liability under this Note.



7.   NO USURY. Lender and Borrower intend to comply at all times with applicable
usury laws. If, at any time, such laws would render usurious any amounts called
for under this Note or the other Loan Documents, it is Borrower’s and Lender’s
express intention that Borrower shall never be required to pay interest on this
Note at a rate in excess of the maximum lawful rate then allowed. The provisions
of this Paragraph 7 shall control over all other provisions of this Note and the
other Loan Documents which may be in apparent conflict hereunder. Any excess
amount shall be immediately credited on the principal balance of this Note (or,
if this Note has been fully paid, refunded by Lender to Borrower), and the
provisions hereof shall be immediately reformed, and the amounts thereafter
collectible under this Note shall be reduced, without the necessity of the
execution of any further documents, so as to comply with the then applicable
law, but so as to permit the recovery of the fullest amount otherwise called for
under this Note. Any such crediting or refund shall not cure or waive any
default by Borrower under this Note or the other Loan Documents. Borrower agrees
that in determining whether or not any interest payable under this Note or the
other Loan Documents exceeds the highest rate not prohibited by law, any
non-principal payment (except payments specifically stated in this Note or in
the other Loan Documents to be “interest”), including, without limitation,
prepayment indemnification and late charges, shall, to the maximum extent not
prohibited by law, be an expense, fee, or indemnification amount rather than
interest. The term “applicable law” as used in this Note shall mean the laws of
the state in which the Property is located or the laws of the United States,
whichever laws allow the greater rate of interest, as such laws now exist or may
be changed or amended or come into effect in the future.



8.   INTENTIONALLY OMITTED.



9.   PREPAYMENT. Borrower shall have no right to prepay, and Lender shall have
no obligation to accept tendered payments of, any portion of the unpaid
Principal Sum outstanding under this Note prior to the beginning of the
Permitted Prepayment Period. Borrower may prepay the entire unpaid Principal Sum
(but not any lesser amount) (the “Amount Prepaid”), with accrued interest
thereon to the date of prepayment, on any date on which a Monthly Payment is due
after the beginning of the Permitted Prepayment Period, upon thirty (30) days’
prior written notice to Lender of its intention to prepay, provided that
Borrower pays, at the time of prepayment and in addition thereto, the amounts
required to be paid pursuant to Paragraph 10 of this Note and all other sums due
under this Note and the other Loan Documents. The date fixed for prepayment in
such notice shall become the Maturity Date, except that for the purpose of
calculating the amounts payable pursuant to Paragraph 10 of this Note, the
Maturity Date shall mean the date set forth in Paragraph 1.9 of this Note.
Notwithstanding the foregoing, in the event that Borrower fails to prepay the
Loan on the date designated in Borrower’s notice to Lender of its intention to
prepay, it shall not be deemed an Event of Default as long as Borrower makes the
Monthly Payment on the date when due.



10.   PREPAYMENT INDEMNIFICATION. Borrower shall indemnify Lender against any
loss, damage and expense Lender incurs if the unpaid Principal Sum is paid prior
to the Maturity Date for any reason except (i) a payment of the entire unpaid
Principal Sum, with accrued and unpaid interest, made within 180 days of the
Maturity Date or (ii) any application by Lender of Insurance Proceeds or Taking
Proceeds to reduction of the Secured Debt pursuant to the other Loan Documents.
Lender and Borrower acknowledge that different methods could be used to
calculate Lender’s actual damages if the unpaid Principal Sum is paid prior to
the Maturity Date. To avoid disputes over which method shall apply, Borrower
agrees that the following is a reasonable method to calculate damages in such
case, and Borrower shall pay to Lender a prepayment premium in an amount equal
to the greater of:



  (a)   one percent (1%) of the then unpaid Principal Sum; or



  (b)   the Discounted Yield Maintenance Prepayment Fee, as hereinafter defined.
For purposes of this Paragraph 10, the term “Treasury Security” shall mean the
non-callable U.S. Treasury bill, note or bond having a maturity date most
closely equivalent to the Maturity Date. If more than one such non-callable
bill, note or bond matures in the same month as the Maturity Date, the bill,
note or bond with a coupon interest rate closest to the Interest Rate shall be
the Treasury Security. For purposes of this Paragraph 10, the term “Treasury
Yield” shall mean the per annum yield to maturity of the Treasury Security, as
published in the Wall Street Journal on the fifth (5th) business day prior to
the date of prepayment.

If the Interest Rate is greater than the Treasury Yield, the difference between
the Interest Rate and the Treasury Yield shall be divided by twelve (12) and
multiplied by the then unpaid Principal Sum to determine the monthly payment
differential. The present value of the series of monthly payment differentials
for the number of whole and partial months from the date of prepayment to the
Maturity Date shall be calculated using the Treasury Yield as the discount rate,
compounded monthly. The resulting sum of all the discounted monthly payment
differentials shall be the Discounted Yield Maintenance Prepayment Fee.

If the Interest Rate is equal to or less than the Treasury Yield, the prepayment
premium shall be one percent (1%) of the then unpaid Principal Sum.



11.   ACCELERATION INDEMNIFICATION. If the Maturity Date is accelerated by
Lender because of the occurrence of an Event of Default, Lender will sustain
damages due to the loss of its investment. Borrower therefore agrees to pay, at
the time of acceleration, in addition to all other sums due under this Note and
the other Loan Documents, as liquidated damages, an acceleration premium in an
amount equal to the greater of:

(a) three percent (3%) of the then unpaid Principal Sum; or



  (b)   the Discounted Yield Maintenance Prepayment Fee as defined in
Paragraph 10 of this Note.

The acceleration premium will be in lieu of, and not in addition to, the
prepayment premium set forth in Paragraph 10 above.



12.   NONRECOURSE DEBT. Borrower shall be liable upon the indebtedness evidenced
by this Note, for all sums to accrue or to become payable thereon and for
performance of all covenants contained in this Note or in any of the other Loan
Documents, to the extent, but only to the extent, of Lender’s security for the
same, including, without limitation, all properties, rights, estates and
interests covered by the Mortgage and the other Loan Documents. No attachment,
execution or other writ or process shall be sought, issued or levied upon any
assets, properties or funds of Borrower other than the properties, rights,
estates and interests described in the Mortgage and the other Loan Documents. In
the event of foreclosure of such liens, mortgages or security interests, by
private power of sale or otherwise, no judgment for any deficiency upon such
indebtedness, sums and amounts shall be sought or obtained by Lender against
Borrower. Subject to the foregoing, nothing herein contained shall be construed
to prevent Lender from exercising and enforcing any other remedy relating to the
Property allowed at law or in equity or by any statute or by the terms of any of
the Loan Documents.

Notwithstanding the foregoing, Borrower shall be personally liable to Lender
for:



  (a)   any damages, losses, liabilities, costs or expenses (including, without
limitation, attorneys’ fees) incurred by Lender due to any of the following:
(i) any security deposits of tenants of the Property (not previously applied to
remedy tenant defaults or previously returned to tenants in accordance with the
express provisions of their leases) which have not been paid over to Lender;
(ii) any rents prepaid by any tenant of the Property more than one (1) month in
advance; (iii) any insurance proceeds or condemnation awards received by
Borrower and not applied according to the terms of the Mortgage; (iv) accepting
Lease termination payments without Lender’s prior written consent and direction
as to use; (v) repairs to the Property resulting from a casualty not reimbursed
by insurance, to the extent insurance coverage for such repairs was required by
the Loan Documents; (vi) fraud, material misrepresentation or bad faith on the
part of Borrower; (vii) any event or circumstance for which Borrower is
obligated to indemnify Lender under the provisions of the Mortgage respecting
Hazardous Substances, Contamination or Clean-Up; (viii) waste of the Property by
Borrower; (ix) Borrower’s failure to pay real estate taxes or other assessments
against the Property; (x) Borrower’s failure to comply with the Americans with
Disabilities Act of 1990, as amended, or (xi) if the ground lessee (the “Ground
Lessee”) under that certain Ground Lease disclosed by that certain Memorandum of
Ground Lease recorded in Bannock County, Idaho on March 1, 1983 as Instrument
Nos. 703253 and 703254 and amended by Amendment recorded in Bannock County,
Idaho on December 10, 1996 as Instrument No. 96020658 blocks access over the
portion of North Loop Road crossing over said Ground Lessee’s leased parcel
between Hospital Way and the Property; and



  (b)   all rents, issues and profits from the Property collected by Borrower
after an Event of Default has occurred and is continuing or after an event or
circumstance has occurred and is continuing which with the passage of time or
the giving of notice, or both, would constitute an Event of Default, unless such
rents, issues and profits are applied to the normal operating expenses of the
Property or to the Secured Debt.

Lender shall not be limited in any way in enforcing the personal liability and
obligations of Borrower under the Loan Documents against Borrower, nor shall
Lender be limited in any way in enforcing the personal liability and obligations
of any guarantor or indemnitor in accordance with the terms of the instruments
creating such liabilities and obligations.



13.   SECURITY. This Note is secured by the other Loan Documents and all
amendments, modifications, supplements, substitutions, additions, renewals,
replacements and extensions thereof.



14.   COLLECTION. Any check, draft, money order or other instrument given in
payment of all or any portion of the Secured Debt may be accepted by Lender and
handled by collection in the customary manner, but the same shall not constitute
payment hereunder or diminish any rights of Lender except to the extent that
actual cash proceeds of such instrument are unconditionally received by Lender
and applied to the Secured Debt in the manner elsewhere herein provided.
Acceptance by Lender of actual cash proceeds of less than the total amount of
the Secured Debt shall not constitute acceptance of such partial payment in
satisfaction of the total amount of the Secured Debt, including, without
limitation, the amounts payable to Lender pursuant to Paragraph 10 of this Note.



15.   ATTORNEYS’ FEES. Upon any Event of Default, Borrower shall pay all costs
incurred by Lender in the course of collection of sums due under this Note or in
enforcing any of Borrower’s other obligations under the Loan Documents,
including, without limitation, reasonable attorneys’ fees and expenses, whether
or not suit is filed by Lender.



16.   ACCELERATION AND OTHER REMEDIES. The rights and remedies of Lender are set
forth in the other Loan Documents and include, without limitation, the right to
declare the Secured Debt, including the principal balance of this Note and
accrued interest, immediately due and payable in case of an Event of Default.



17.   JOINT AND SEVERAL LIABILITY. If there is more than one Borrower and/or
Guarantor, the obligations and covenants of each Borrower and/or Guarantor shall
be joint and several.



18.   AMENDMENTS. This Note may not be changed or amended orally, but only by an
agreement in writing and signed by Lender in Canada, based on prior approval by
the Canadian Mortgages Senior Managing Director or his/her designee. Any oral
change or amendment of any provision of this Note shall be without authority and
of no force and effect. Any waiver, change or discharge shall be effective only
in the specific instances and for the purposes for which given and to the extent
therein specified.



19.   GOVERNING LAW. This Note shall be governed by and construed in accordance
with the laws of the state in which the Property is located.



20.   WAIVER OF JURY TRIAL. Borrower and Lender hereby waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties hereto
against the other, on or in respect of any matter whatsoever arising out of, or
in any way connected with, this Note or any of the other Loan Documents, or the
relationship of Borrower and Lender hereunder or thereunder.



21.   CAPTIONS. All paragraph and subparagraph captions are for convenience of
reference only and shall not affect the construction of any provision herein.



22.   REGISTRATION. This Note shall be deemed to be in registered form at
Lender’s sole election. Such election may be made at any time without
endorsement of this Note or any other action by Borrower. Borrower shall
recognize any such election and, upon request by Lender, shall cooperate with
Lender at Lender’s expense to facilitate the consummation of such election.

IN WITNESS WHEREOF, this Note has been executed and delivered this 1st day of
September, 2010.

BORROWER:

G&E HC REIT II POCATELLO MOB, LLC, a
Delaware limited liability company

By: /s/ Danny Prosky
Name: Danny Prosky
Title: Authorized Signatory


